 



Exhibit 10.37
BAKER HUGHES INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
Name
Awardee
          Date of Award:
          Number of Restricted Stock Units:
AWARD OF RESTRICTED STOCK UNITS
     The Compensation Committee (the “Committee”) of the Board of Directors of
Baker Hughes Incorporated, a Delaware corporation (the “Company”), pursuant to
the Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan
(the “Plan”), hereby awards to you, the above-named awardee, effective as of the
Date of Award set forth above (the “Date of Award”), that number of restricted
stock units set forth above (the “Restricted Stock Units”), on the following
terms and conditions:
     The Restricted Stock Units that are awarded hereby to you shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Restricted Stock Units and the obligation to
forfeit and surrender such Restricted Stock Units to the Company (the
“Forfeiture Restrictions”). The Forfeiture Restrictions shall lapse as to the
Restricted Stock Units that are awarded hereby in accordance with the following
schedule provided that your employment with the Company and its Affiliates has
not terminated prior to the applicable lapse date:

  (a)   on the first anniversary of the Date of Award, the Forfeiture
Restrictions shall lapse as to one-third of the Restricted Stock Units subject
to this Agreement; and     (b)   on each succeeding anniversary of the Date of
Award, the Forfeiture Restrictions shall lapse as to an additional one-third of
the Restricted Stock Units subject to this Agreement, so that on the third
anniversary of the Date of Award the Forfeiture Restrictions shall lapse as to
all of the Restricted Stock Units subject to this Agreement.

If a Change in Control of the Company occurs or your employment with the Company
and all Affiliates terminates before the third anniversary of the Date of Award,
your rights to the Restricted Stock Units under this Agreement will be
determined as provided in the attached Terms and Conditions of Award Agreements
(dated January 23, 2008) (the “Terms and Conditions”).
     Upon the lapse of the Forfeiture Restrictions applicable to a Restricted
Stock Unit that is awarded hereby, the Company shall issue to you one share of
the Company’s Common Stock, $1.00 par value per share (the “Common Stock”), in
exchange for such Restricted Stock Unit and thereafter you shall have no further
rights with respect to such Restricted Stock Unit. The Company shall cause to be
delivered to you a stock certificate representing those shares of the Common
Stock issued in exchange for Restricted Stock Units awarded hereby, and such
shares of the Common Stock shall be transferable by you (except to the extent
that any proposed

 



--------------------------------------------------------------------------------



 



transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable federal or state securities law).
     If during the period you hold any Restricted Stock Units awarded hereby the
Company pays a dividend in cash with respect to the outstanding shares of the
Common Stock (a “Cash Dividend”), then the Company will credit to an account
established for you by the Company under the Plan (the “Account”) an amount
equal to the product of (a) the Restricted Stock Units awarded hereby that have
not been forfeited to the Company or exchanged by the Company for shares of the
Common Stock and (b) the amount of the Cash Dividend paid per share of the
Common Stock (the “Dividend Equivalent Credit”). The Company shall pay to you,
in cash, an amount equal to the Dividend Equivalent Credits credited to the
Account with respect to a Restricted Stock Unit on the date the Forfeiture
Restrictions applicable to that Restricted Stock Unit lapse (and in no case
later than the end of the calendar year in which the Forfeiture Restrictions
applicable to that Restricted Stock Unit lapse or, if later, the 15th day of the
third month following the date the Forfeiture Restrictions applicable to that
Restricted Stock Unit lapse).
     If during the period you hold any Restricted Stock Units awarded hereby the
Company pays a dividend in shares of the Common Stock with respect to the
outstanding shares of the Common Stock, then the Company will increase the
Restricted Stock Units awarded hereby that have not then been exchanged by the
Company for shares of the Common Stock by an amount equal to the product of (a)
the Restricted Stock Units awarded hereby that have not been forfeited to the
Company or exchanged by the Company for shares of the Common Stock and (b) the
number of shares of the Common Stock paid by the Company per share of the Common
Stock (collectively, the “Stock Dividend Restricted Stock Units”). Each Stock
Dividend Restricted Stock Unit will be subject to same Forfeiture Restrictions
and other restrictions, limitations and conditions applicable to the Restricted
Stock Unit for which such Stock Dividend Restricted Stock Unit was awarded and
will be exchanged for shares of the Common Stock at the same time and on the
same basis as such Restricted Stock Unit.
     The Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution). Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company Group
shall not be bound thereby.
     Any shares of the Common Stock issued to you in exchange for Restricted
Stock Units awarded hereby may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (a) the Company may refuse to cause the
transfer of any such shares of the Common Stock to be registered on the stock
register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of the Common Stock.
     The shares of Common Stock that may be issued under the Plan are registered
with the Securities and Exchange Commission under a Registration Statement on
Form S-8. A Prospectus describing the Plan and the shares of Common Stock can be
found on the Baker Hughes Interchange at
http://interchange/legal/Benefit%20Plans/benefit.htm.

 



--------------------------------------------------------------------------------



 



     Capitalized terms that are not defined herein shall have the meaning
ascribed to such terms in the Plan or the Terms and Conditions.
     In accepting the award of Restricted Stock Units set forth in this
Agreement you accept and agree to be bound by all the terms and conditions of
the Plan, this Agreement and the Terms and Conditions.

            BAKER HUGHES INCORPORATED
            Chad C. Deaton — Chairman & CEO         

 



--------------------------------------------------------------------------------



 



         

BAKER HUGHES INCORPORATED
TERMS AND CONDITIONS
OF
RESTRICTED STOCK UNIT AWARD AGREEMENTS
(January 23, 2008)

1.   TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The following provisions will
apply in the event your employment with the Company and all Affiliates
(collectively, the “Company Group”) terminates, or a Change in Control of the
Company occurs, before the third anniversary of the Date of Award (the “Third
Anniversary Date”) under the Restricted Stock Unit Award Agreement awarded to
you (the “Agreement”):

1.1 Termination Generally. If your employment with the Company Group terminates
on or before the Third Anniversary Date for any reason other than one of the
reasons described in Sections 1.2 through 1.5 below, the Forfeiture Restrictions
then applicable to the Restricted Stock Units shall not lapse and the number of
Restricted Stock Units then subject to the Forfeiture Restrictions shall be
forfeited to the Company on the date your employment terminates.
1.2 Potential or Actual Change in Control.
(i) Termination Without Cause or for Good Reason in Connection With a Potential
Change in Control on or Before the Third Anniversary Date. If (a) the Company
Group terminates your employment without Cause on or before the Third
Anniversary Date prior to a Change in Control of the Company (whether or not a
Change in Control ever occurs) and such termination is at the request or
direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control of the Company or is
otherwise in connection with or in anticipation of a Change in Control of the
Company (whether or not a Change in Control ever occurs) or (b) you terminate
your employment with the Company Group for Good Reason on or before the Third
Anniversary Date prior to a Change in Control of the Company (whether or not a
Change in Control ever occurs), and such termination or the circumstance or
event which constitutes Good Reason occurs at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control of the Company or is otherwise in
connection with or in anticipation of a Change in Control of the Company
(whether or not a Change in Control ever occurs), then all remaining Forfeiture
Restrictions shall immediately lapse on the date of your Separation From Service
if you are not a Specified Employee or on the date that is six months following
your Separation From Service if you are a Specified Employee. For purposes of
these Terms and Conditions, “Separation From Service” has the meaning ascribed
to that term in Section 409A and “Specified Employee” means a person who is, as
of the date of the person’s Separation From Service, a “specified employee”
within the meaning of Section 409A, taking into account the elections made and
procedures established in resolutions adopted by the Administrative Committee of
Baker Hughes. For purposes of these Terms and Conditions, “Section 409A” means
section 409A of the Internal Revenue Code of 1986, as amended and the Department
of Treasury rules and regulations issued thereunder.

1



--------------------------------------------------------------------------------



 



(ii) Employment Not Terminated Before a Change in Control on or Before the Third
Anniversary Date. If a Change in Control of the Company occurs on or before the
Third Anniversary Date and your employment with the Company Group does not
terminate before the date the Change in Control of the Company occurs, then all
remaining Forfeiture Restrictions shall lapse at the time specified below. All
remaining Forfeiture Restrictions shall lapse on the date the Change in Control
of the Company occurs if the Change in Control of the Company qualifies as a
change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation, within the
meaning of Section 409A, or (b) on the Third Anniversary Date, if the Change in
Control of the Company does not so qualify.
1.3 Divestiture of Business Unit Notwithstanding any other provision of the
Agreement or these Terms and Conditions to the contrary, if the Company Group
divests its ownership of a business unit of the Company or one or more
Affiliates (a “Unit”) and your employment with the Company Group terminates in
connection with such divestiture (other than for Cause or death or due to your
becoming permanently disabled within the meaning of Section 1.4), the Forfeiture
Restrictions shall lapse at the time specified below as to that number of
Restricted Stock Units that are then subject to Forfeiture Restrictions on the
date of the termination of your employment relationship with the Company Group
equal to:
(1) multiplied by (2) divided by (3)
where (1) is the number of Restricted Stock Units that are then subject to
Forfeiture Restrictions on the date of the termination of your employment
relationship with the Company Group, (2) is the number of days during the period
commencing on the Date of Award and ending on the date your employment
relationship with the Company Group and all of its Affiliates is terminated, and
(3) is the number of days during the period commencing on the Date of Award and
ending on the Third Anniversary Date. Such Forfeiture Restrictions specified in
the preceding sentence shall lapse on the date the Change in Control of the
Company occurs if the Change in Control of the Company qualifies as a change in
the ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation, within the meaning of
Section 409A, or (b) on the Third Anniversary Date, if the Change in Control of
the Company does not so qualify. The Forfeiture Restrictions then applicable to
all the remaining Restricted Stock Units after the application of the previous
provisions of this Section 1.3 shall not lapse and such Restricted Stock Units
shall be immediately forfeited to the Company. A “Divestiture” includes the
disposition of a Unit to an entity that the Company does not consolidate in its
financial statements, whether the disposition is structured as a sale or
transfer of stock (or other ownership interest), a merger, a consolidation or a
sale or transfer of assets, or a combination thereof, provided that a
“Divestiture” shall not include a disposition that constitutes a Change in
Control.
1.4 Disability. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you become permanently disabled before
the Third Anniversary Date and while in the active employ of one or more members
of the Company Group, all remaining Forfeiture Restrictions shall immediately
lapse on the date of the termination of your employment due to your becoming
permanently disabled. For purposes of this Section 1.4, you will be “permanently
disabled” if you (a) are

2



--------------------------------------------------------------------------------



 



unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (b) are, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company Group.
1.5 Death. Notwithstanding any other provision of the Agreement or these Terms
and Conditions to the contrary, if you die before the Third Anniversary Date and
while in the active employ of one or more members of the Company Group, all
remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of your employment due to death.

2.   PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group or
within two years after the date your employment with the Company Group
terminates, then your right to receive the shares of the Common Stock, to the
extent still outstanding at that time, shall be completely forfeited. A
“Prohibited Activity” shall be deemed to have occurred, as determined by the
Committee in its sole and absolute discretion, if you divulge any non-public,
confidential or proprietary information of the Company or of its past, present
or future affiliates (collectively, the “Baker Hughes Group”), but excluding
information that (a) becomes generally available to the public other than as a
result of your public use, disclosure, or fault, or (b) becomes available to you
on a non-confidential basis after your employment termination date from a source
other than a member of the Baker Hughes Group prior to the public use or
disclosure by you, provided that such source is not bound by a confidentiality
agreement or otherwise prohibited from transmitting the information by a
contractual, legal or fiduciary obligation.

3.   TAX WITHHOLDING. To the extent that the receipt of the Restricted Stock
Units or the lapse of any Forfeiture Restrictions results in income, wages or
other compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, you shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if you fail to do so, the Company is
authorized to withhold from any shares of Common Stock issued under the
Agreement or from any cash or stock remuneration or other payment then or
thereafter payable to you any tax required to be withheld by reason of such
taxable income, wages or compensation including (without limitation) shares of
the Common Stock sufficient to satisfy the withholding obligation based on the
last per share sales price of the Common Stock for the trading day immediately
preceding the date that the withholding obligation arises, as reported in the
New York Stock Exchange Composite Transactions.

4.   NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than
by will or by the laws of descent and distribution.

3



--------------------------------------------------------------------------------



 



5.   CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Restricted
Stock Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to the Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

6.   RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall
not have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the Restricted Stock Units that are
awarded hereby. Only after a share of the Common Stock is issued in exchange for
a Restricted Stock Unit will you have all of the rights of a shareholder with
respect to such share of Common Stock issued in exchange for a Restricted Stock
Unit.

7.   EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be
considered to be in the employment of the Company Group as long as you have an
employment relationship with the Company Group. The Committee shall determine
any questions as to whether and when there has been a termination of such
employment relationship, and the cause of such termination, under the Plan and
the Committee’s determination shall be final and binding on all persons.

8.   NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement,
and no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

9.   SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company
under the Securities Act of 1933, you consent to the placing on any certificate
for shares of the Common Stock issued under the Agreement an appropriate legend
restricting resale or other transfer of such shares except in accordance with
such Act and all applicable rules thereunder.

10.   LIMIT OF LIABILITY. Under no circumstances will the Company or any
Affiliate be liable for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan.

11.   MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all
of the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions will control. The term “you” and “your” refer to the Awardee
named in the Agreement. Capitalized terms that are not defined herein shall have
the meanings ascribed to such terms in the Plan or the Agreement.

4